Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 6/27/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	Claims 1-4, 7, 10-13, 15, 17, 19, and 20 are pending in this office action.
Claims 1-4, 7, 10-13, 17, 18, 20 have been amended. 
Claims 5, 8, 9, 16, 18 have been cancelled. 
Claims 1-4, 7, 10- 13, 15, 17, 19 and 20 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

6.	Claim 13 is considered as it is the product made by the process of claim 1 and then it recites  that it is made by a process that is different from claim 1.  Therefore, it is unclear  what process is used to make the product of claim 13. It is also not clear  what product is the result of product of claim 13 which makes claim 13 indefinite. 

Rejections - 35 USC § 103
7.	 The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S.1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
C. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	 Claims 1-2, 7, 10-12 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al. (in Comparative biochemistry and physiology vol. 22, 327-332, 1967).

10. 	Regarding claim 1, Arsiwalla T et al. discloses a method that converts insects or worms into nutrient streams to obtain a pulp (i.e. soft part) from the insect (page 2 lines 19-25), followed by heating the pulp and subjecting the pulp to a physical separation step thereby obtaining a fat fraction, an aqueous protein and a solid- containing fraction (Abstract, page 2 lines 20-25) to meet claim 1.
Arsiwalla T et al. also discloses that the solid containing stream contains chitin (page 2 lines 10-11). 
However, Arsiwalla T et al. is specifically silent about the disclosure of the step of ‘separating cuticle’ (first) from the soft portion of the insect.
NPL Mills et al. discloses that cuticles of the house cricket can be separated by scrapping clean of cellular tissue (at least in Abstract).
One of ordinary kill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al. (at least in page 2 lines 20-24 e.g. “obtaining a pulp) to include the teaching of NPL Miller et al. to perform removal of cuticle (Abstract) in order to obtain pulp Arsiwalla T et al.

11.	 Regarding claim 2, Arsiwalla T et al. discloses that the conversion of the insects or worms into nutrient streams can suitably be carried out in a reactor vessel (page 3 lines 25-30). Arsiwalla T et al. also discloses that substantial amounts of chitin which is usually difficult to separate completely from fat (col 3 lines 15-17). Arsiwalla T et al. also discloses that the method includes mixing step to prepare suitable mixture for the next step of separation (page 4 lines 21-24). Therefore, if we combine the teachings of Arsiwalla T et al., as a whole, one of ordinary skill in the art would have been motivated to use reactor vessel (page 3 lines 29-30) to perform the method under stirring condition to make proper mixing (page 4 lines 21-24) in order to promote separation of different phases (page 4 lines 22-24). It is to be noted that the term “maturation” can be defined as stirring as evidenced by applicants own specification (in specification, page 4 line 15). Therefore, it reads on ‘maturation’ step of claim 2.

12. 	Regarding claim 7, Arsiwalla T et al. discloses that the aqueous fraction is obtainable (at least in Abstract) and this aqueous fraction can be further concentrated to concentrate protein, amino acids present in this fraction to make final desired concentrated product ( at least page 8 lines 10-15).

13. 	Regarding claim 10, Arsiwalla T et al. discloses that an aqueous fraction obtained from insects as well as a powder obtained from insects, combining the solid and aqueous fraction of said insects, (at least in page 5 lines 25-30 and page 6 lines 1-7 of Arsiwalla T et al.) which meet the claimed steps of claim 10.

14. 	Regarding claim 11, Arsiwalla T et al. discloses in one embodiment that “the remaining mixture (without fat) combines both the solid fraction and the aqueous fraction and non-fat phase is further dried (page 5 lines 15-25). It is to be noted that Arsiwalla T et al. discloses both the embodiments having physical separation into three phases and also in preferred embodiment, “the remaining mixture (without fat) combines both the solid fraction and the aqueous fraction and non-fat phase is further dried (page 5 lines 15-25) in order to have protein rich non-fat product. Therefore, as because claim 11 recites “mixing the solid fraction with: all or part of the concentrated aqueous fraction”, therefore, the disclosure by Arsiwalla T et al. can meet “mixing the solid fraction with all the concentrated aqueous fraction” to meet claim 11. It is also to be noted that the claim limitation “and/or all part of the cuticles” is considered as mixing with the cuticules  is optional, therefore, not addressed. Even if claim 10 depends on claim 1 and claim 1 recites separation of three phases first followed by mixing solid fraction with aqueous fraction, however, this sequential steps are necessary if “part of the concentrated aqueous fraction” is mixed in order to have desired protein concentration present in the aqueous fraction. However, in this instance, as because claim 11 also recites mixing with all the concentrated aqueous fraction, therefore, Arswalla’s method of separating fat and the remaining mixture combines both the solid fraction and aqueous fraction makes same final non fat product, therefore, it meets claim 10.
Arsiwalla T et al. discloses both the embodiments having physical separation into three phases and also in preferred embodiment, “the remaining mixture (without fat) combines both the solid fraction and the aqueous fraction and non-fat phase is further dried (page 5 lines 15-25) in order to have protein rich non-fat product.
 	However, Arsiwalla et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the separation step, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art to add the salt to the wheat flour and the rice flour before adding the hot water.
	It is also to be noted that further, Arsiwalla T et al. discloses the step of drying the solid fraction (page 5 lines 25-30, page 6 lines 3-7 and page 16 lines 1-3 of first paragraph, below table 5), spray-drying aqueous and solid containing fraction together  (at least in example 2, page 19).

15.	Regarding claim 12, as mentioned for claim 11, Arsiwalla T et al. further discloses that it may be necessary to reduce the size of the solid particles present in the mixture to reduce the size to a required size and then can be dried and the size can be reduced by grinding also using a micro-cutter (page 5 last paragraph and page 6 first paragraph). 

16.	Regarding claim 19, Arsiwalla T et al. discloses that the powder can be used and added to make combined protein meal (at least in Example 1, e.g. line 9 has “protein meal) and can be used in an animal feed product (at least in claim 23 of Arsiwalla et al.). The combined teaching of Arsiwalla T et al. in view of NPL Mills et al. provide the dry powdered composition of claim 13 which can be used in the diet (i.e. nutrition item) and, therefore, as because the disclosed dry mixture meets the claimed dry mixture as claimed in claim 19, 17 and 1, therefore, it will provide the identical “flavor enhanced” property to said nutritional item as claimed in claim 19. 

17.	Regarding claim 20, Arsiwalla T et al. discloses that the composition is used in an animal feed product (at least in claim 23 of Arsiwalla et al.). 

18. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al. as applied to claim 1 and further in view of Dossey et al. US 2015/0132433 as evidence given by NPL Gonil et al. (in International J of Biological Macromolecules 51: 514-522, 2012).

19.	 Regarding claim 3, Arsiwalla T et al. in view of Miller et al. disclose that the physical separation step is performed under normal (atmospheric) pressure condition (page 5 lines 6-8).
They are silent about “filter press.
Dossey et al. discloses that insect product can be made by wet grinding the insects ina mill or mixer (Fig 1, #105), separating the chitin by use of a filter press (Figure 1, #125; para [0045]). It is to be noted that as because insect cuticle contains chitin as evidenced by NPL Gonil et al. (Abstract and Title), therefore, one of ordinary skill in the art can use this disclosed method of separating chitin containing cuticles by using a filter press (Figure 1, #125; para [0045]) in order to free soft part from cuticles contamination.
It is to be noted that even if Dossey et al. discloses that insect product can be made by wet grinding the insects in a mill or mixer (Fig 1, #105), however, as chitin can be separated from such composition by using filter press, and chitin is a major component of cuticles as evidenced by NPL Gonil et al. (Abstract and Title), therefore, one of ordinary skill in the art before the effective filling date of the claimed invention can include filter press technique to perform separating cuticles /residual cuticles (chitin) by modifying Arsiwalla T et al. in view of NPL Mills et al.in order to have soft part separated from the cuticles to perform next step of processing the soft part.

20. 	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al.  as applied to claim 1 and further in view of Vinchon AT et al. (WO 9739635 (A1), 1997) and (additionally), in view of Newkirk et al. US 2003/0124222.

21. 	Regarding claim 4, Arsiwalla T et al. is silent about “belt separator’.
Vinchon AT et al. discloses that separation apparatus contains belt to separate soft part and hard part of the gastropods and comprising a tank (Abstract and Under Description, [0026] and at least in claim 15 of Vinchon AT et al.). Vinchon AT et al. also discloses that in order to perform the method in a separator said separator consists of belt in order to separate soft part from hard part by vibration of the conveyor ([0026] under Description) and transport the separated parts at the designated places (at least in claim 15).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al.( e.g. reactor vessel at page 3 lines 28-30) by including the teaching of Vinchon AT et al. to include belt as well in order to perform the method in a separator said separator consists of belt in order to separate soft part from hard part by vibration of the conveyor ([0026] under Description) and transport the separated parts at the designated places ( at least in claim 15).
(Additionally), Newkirk et al. discloses that solid and liquid fractions from food material can be separated by use of a belt press separator ([0006], [0042], [0035], Fig 1, belt press 17). One of ordinary skill | the art would have been motivated to modify Arsiwalla T et al. in view of Dossey et al. to include the teaching of Newkirk et al. by using belt separator which is a type of filter press which is commonly used belt press separator (Fig 1, #17) and it is more efficient continuous method ([0042)).

22.	Claims 13, 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arsiwalla T et al. (WO 2014/123420) in view of NPL Mills et al. (in Comparative biochemistry and physiology vol. 22, 327-332, 1967) as applied to claim 1 and further in view of NPL Chen R et al.  (CN 101117359, 2008).

23.	Regarding claim 13, Arsiwalla T et al. discloses that the product from insect can be used in food, pet food, feed or pharmaceutical (page 3 lines 8-10). Arsiwalla T et al. also discloses that pulp is obtained from insects (page 4 line 1-3). Arsiwalla T et al. also discloses a method that converts insects or worms into nutrient streams to obtain a pulp (i.e. soft part) from the insect (page 2 lines 19-25), followed by heating the pulp and subjecting the pulp to a physical separation step thereby obtaining a fat fraction, an aqueous protein and a solid- containing fraction (Abstract, page 2 lines 20-25).
Arsiwalla T et al. also discloses that the solid containing stream contains chitin (page 2 lines 10-11). 
However, Arsiwalla T et al. is specifically silent about the disclosure of the step of ‘separating cuticle’ (first) from the soft portion of the insect.
NPL Mills et al. discloses that cuticles of the house cricket can be separated by scrapping clean of cellular tissue (at least in Abstract).
NPL Mills et al. discloses the method of separating cuticles (Abstract). NPL Mills et al. discloses that cuticles of house cricket (insect) can be scraped and separated and can be processed as a source of proteins (At least in Abstract).
One of ordinary kill in the art before the effective filling date of the claimed invention would have been motivated to modify Arsiwalla T et al. (at least in page 2 lines 20-24 e.g. “obtaining a pulp) to include the teaching of NPL Miller et al. to perform removal of cuticle (Abstract) in order to obtain pulp Arsiwalla T et al.
 Therefore, the combined teaching teaches that one of ordinary skill in the art can modify Arsiwalla T et al. by including the teaching of NPL Mills et al.  to separate cuticle from pulp obtained by separating cuticle and pulp is processed to have nutrient stream as disclosed by Arsiwalla T et al. (at least on page 4 last paragraph e.g., oil, water and solid) and it is aqueous is aqueous protein (at least Abstract) and solid is primarily chitin (at least on page 2 line 10). 
However, they are silent specifically the mixing step to mix “solid fraction’ with all or part of the cuticles as claimed in claim 13.
NPL Chen R discloses that redundant insect cuticle as a source of chitosan can be used as raw material to be considered as high added valued nutritional component and is safe and non-toxic while using in food medicine etc. with wide application (Abstract and see at least mid-section paragraph starts with “The edible insect fat content of 7.19%.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the solid fraction (having chitin) of Arsiwalla T et al. by including the teaching of NPL Mills et al. to consider to combinr “solid fraction with the separated cuticle because separated cuticle is also further source of protein (NPL Mills et al. Abstract) and it contributes chitosan which has  its nutritional contribution in the field of food,  medicine etc. with wide application (Abstract and see at least mid-section paragraph starts with “ The edible insect fat content of 7.19%..) having  high added valued , however, it is  safe and non-toxic as disclosed by  NPL Chen R (Abstract and see at least mid-section paragraph starts with “ The edible insect fat content of 7.19%..).
Regarding step of drying Arsiwalla T et al. discloses both the embodiments having physical separation into three phases and also in preferred embodiment, “the remaining mixture (without fat) combines both the solid fraction and the aqueous fraction and non-fat phase is further dried (page 5 lines 15-25) in order to have protein rich non-fat product. It is also to be noted that further, Arsiwalla T et al. discloses the step of drying the solid fraction (page 5 lines 25-30, page 6 lines 3-7 and page 16 lines 1-3 of first paragraph, below table 5), spray-drying aqueous and solid containing fraction together (at least in example 2, page 19).
Therefore, even if the combinations of prior arts do not specifically mention the drying step includes drying the mixture containing cuticles and solid fraction, however, it is within the skill of one of ordinary skill in the art to perform the drying step as disclosed by Arsiwalla T et al. as mentioned above which is applicable for drying the mixture containing cuticles and solid fraction also. 
Arsiwalla et al. teach substantially the same product produced by substantially the same method as instantly claimed by applicant; where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established.  To switch the order of performing process steps, i.e. the order of the separation step, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results". Therefore, absent evidence to the contrary, it would have been obvious and it is within the skill of one of ordinary skill in the art to perform the drying step as disclosed by Arsiwalla T et al. as mentioned above which is applicable for drying the mixture containing cuticles and solid fraction also.
It is also to be noted that claim 13 is product by process claim.
The Examiner notes that these are product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further
noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926.
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by- process Claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed ina product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

24.	Regarding claim 17, Arsiwalla T et al. discloses that the aqueous fraction predominantly contains protein (page 6 line 26). Arsiwalla T et al. discloses that the  aqueous protein and solid is primarily chitin (at least Abstract, on page 2 line 10, page 4 last paragraph e.g, oil, water and solid).
NPL Chen R discloses that redundant insect cuticle as a source of chitosan can be used as raw material to be considered as high added valued safe and non-toxic while using in food medicine etc. with wide application (Abstract and see at least mid-section paragraph starts with “The edible insect fat content of 7.19%.). Therefore, the mixture of claim 13 can be used to provide nutrition to a subject as disclosed by NPL Chen R as discussed above and meets claim 17.

Double Patenting
25. 	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non -statutory obviousness-ype double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may signa terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

26. 	Claims 1-4, 7, 10-13, 17, 19-20 of the present application are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 3, 6-7, 9-12 (particularly claim 3) of co-pending Application No. 16/473,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although the conflicting claims are not identical, they are not patentably distinct. While comparing the application numbers 16/473871 (present application) with the application number16/473945, the common feature is that these two applications share the same invention of insect powder composition. The only difference in application number 16/473945 compared to the present application, Application No. 16/473945 has claim 4 recites “at least 71% protein” and claim 24 recites “at least 73% by weight” and the present application has “at least 65% by weight protein” as claim limitation in claim 15. However, at least 65% by weight overlaps with “at least 71% by weight and 73% by weight”. It is also to be noted that “comprising” can include related carbohydrate etc.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990)).

Response to arguments
27.	Applicants arguments and amendments overcome claim objections, 112 second paragraph and “Use claim” rejection. 

28.	Applicants argued on pages 9-14 related to rejections under 103 (a) have been considered. However, they are not persuasive. The reasons are discussed below.

29.	Applicants argued on page 10 last paragraph that “Arsiwalla discloses a process which must include heating the resulting pulp to 70-100-degree C’ which is not claimed in applicants claimed process.
In response, it is to be noted that independent claims 1, 13, 17, 18 are broad and recites broad open-ended transitional phrase “comprising”. Therefore, even if additional steps are disclosed, yet, Arsiwalla et al. is proper.

30.	Applicants argued that
(i)   Mills et al. discloses “cuticles of the house cricket were scraped clean of cellular proteins (page 11, second paragraph, page 12 last paragraph and page 13 first paragraph) and, 
(ii) Mills concerns only cuticles (page 13 first paragraph) and they are not combinable (page 12 last paragraph and page c13 first paragraph).
In response, it is to be noted that NPL Mills is used to address the step of separating cuticle. Therefore, contrary to Arsiwalla, even if NPL Mills et al. does not process any pulp and is only interested in cuticle as alleged by the applicants (page 13, first paragraph), however, it is to be noted that and as explained in the previous Office Action, the only difference between claims 1, 13, 17 and 18  and the teachings of Arsiwalla et al. is the “separation of cuticle from the soft portion of the insect (previous  office action, page 5) which is taught by Mills et al.
	Arsiwalla et al. discloses that the soft part pulp which does not have cuticle is isolated from the insect (page 2 lines 19-25). Therefore, it would have been obvious that cuticle needs to be removed to get a pulp. 
	However, Arsiwalla et al. does not specifically teach the step of cuticle separation. 
	NPL Mills et al. discloses that cuticles of the house cricket can be separated by scrapping clean of cellular tissue (at least in Abstract).
	Therefore, the teaching of NPL Mills will motivate one of ordinary kill in the art to modify Arsiwalla T et al. (at least in page 2 lines 20-24 e.g. “obtaining a pulp) to include the teaching of NPL Miller et al. to perform removal of cuticle (Abstract) in order to obtain separated soft tissue pulp. Therefore, they are combinable. 

It is also to be noted that and as stated in MPEP 2143.01 (I) that a suggestion of the claimed invention by the prior art is not necessarily negated by other desirable alternatives (e.g., in this instance Mills concerns only cuticles) disclosed in the prior art.
The rejection of record explains why the combination of Arsiwalla et al. and Mills et al. fairly suggests the invention as claimed. Thus, contrary to Applicant’s assertion,
combining the teachings of Arsiwalla et al. and NPL Mills et al.are proper combination
and the arguments are not found to be convincing.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

31.	Applicants arguments on pages 15-17 in relation to “unexpected Result” have been considered. However, they are not persuasive. The reasons are:
Applicants primarily argued that comparing with the closest prior art by Arsiwalla et al. applicants established that Arsiwalla et al. has greater sizes (i.e. 54.9% of protein with a size less than 0.555 kg/mol compared to 67.15% of protein with a size less than 0.555 kg/mol (555kg/mol) [on page 16] which indicates that because of higher percent of 0.555 kg/mol protein particle size, the claimed method provides better protein product having better digestibility property. 
In response, examiner considered the unexpected result including applicants specification on page 13 lines 2-8 as presented and alleged on pages 16-17. However, it is also to be noted that if we consider the invention, as a whole, in specification, in PGPUB [0120], applicants mentioned that at least 45% has particle size less than average 0.555 and primary prior art by Aiswalla et al. has also disclosed that average particle size is <0.555 (in Example 1 of Aiswalla et al.). Therefore, Aiswalla et al. meets claimed invention with respect to the desired average particle size of the protein in order to have easy digestibility of the final product which is not unexpected result as alleged by the applicants and mentioned in applicants specification, page 13, lines 2-6 [in arguments section, page 17 first paragraph. 

32.	Applicants further arguments on page 18 in relation to dependent claim has been considered. However, as because there are no further arguments, therefore, the rejection is maintained.

33.	Applicants further arguments on page 20 under “Double patenting” have been considered. It is to be noted that the withdrawn claims of co-pending application number 16/473945 may be rejoined and therefore, the ODP rejection is maintained at this time. Accordingly, examiner is maintaining the rejection based on the arguments that applicants will do the necessary action to consider the withdrawal of double patenting if the provisional rejections be held in abeyance. Therefore, the rejection is maintained in this office action. 

Conclusion
34.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792   

/DONALD R SPAMER/Primary Examiner, Art Unit 1799